Fletcher, J.
The evidence was properly admitted. The order of the commissioners for specified things to be done was not vacated, and was properly submitted to the jury. If the objection had been only to the estimate of damages, that would have presented a different case. The rulings at the trial, as to the obligation of the railroad corporation to make such a way as was required by the commissioners, and as to the assessment of damages by the jury, were correct.

Verdict accepted and judgment for petitioner, and costs in this court for respondents.